DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 and 8/15/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 8-11 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued, pages 7-9, that newly amended claim language are not taught by Tandom et al (US 2018/0211380) in view of Bigio et al (US 2012/0191635) for claims 8-11 and 17-24. Please read the Remarks for further detail. 
Examiner response – A review of the interview, dated 4/8/2022, the focused of the inventive concept of “biologically feasible combination of cell type” meaning the detection and classification of cell in order of differentiation type of cells in tissues. Due to new amendment this inventive concept is not the focus anymore. And updated search was needed to address the new claim amendment and new inventive concept. The new search found that the new claim amendment is address by Tandon et al (US 2018/0211380) in view of Arar et al (US 2019/0080450). Please read the Office Action below for further detail. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al (US 2018/0211380) in view of Arar et al (US 2019/0080450).
Claim 8:
Tandon et al (US 2018/0211380) teaches the following subject matter:
A method for classifying cells, the method comprising: 
receiving an image comprising a plurality of pixels depicting a plurality of cells and one or more tissue regions (0146-0147 teaches image with pixels associated with cellular and biological samples, where 0009 detail biological samples to be tissue); 
detecting a cell nucleus for each cell of the plurality of cells (0251 teach identifies multiple nuclei in region of the cells as a way to indicate the level of maturity of the cells; 0328); 
computing a foreground segmentation mask for the image based on the detected cell nuclei (0040 teaches filtering background portion of the image, this is view as foreground segmentation; 0146 further teach segmentation by means of foreground pixel to define boundaries by all pixels of all features of the cell, which would include nuclei of the cell; 0256 detail segmentation by foreground pixel computing with luminosity and threshold; figure 10 and 0266-0267 detail the luminosity approach with generated intensity map, weighting of colors and accompanying histogram to indicate clear foreground and background indicated by spikes in the graph; figure 11 and 0268 also detail another computed foreground segmentation by means of bi-model histogram with threshold identification to leave only the artifacts of interest (foreground) to distinguish cells from the background. Examiner view the foreground segmentation mask is computed in different ways such as luminosity, intensity map, threshold and histogram that are cited above. Above address unlabeled image);
identifying (Above address unlabeled image with computed foreground segmentation mask. 0146 teaches applying foreground segmentation to identify cell boundaries, view by Examiner as boundaries of individual cells); 
generating a predictive label of the plurality of pixels with a multilayer neural network trained with training images depicting cells and tissue regions, wherein the predictive label indicates a cell type of a plurality of cell types for the respective pixel (Above addressed trained multilayer neural network for unlabeled image. 0337-0342 teaches the applying the use of random forest classifier generated predictive labels, where random forest was listed in 0006 as one of the machine-learning classification. Further in 0344-0346 address classifier are applied to raw pixel for feature in analysis. Abstract teach such system and analyzing of the biological samples provided where the system can analyzes images of the sample and classify cell of interest using machine learning.); and 
assigning a cell label to each identified cell, the cell label corresponding to one cell type of the plurality of cell types, wherein the cell label is assigned based on the generated predicative labels for pixels corresponding to the respective identified cell indicating the one cell type (figure 8 and 0259; teaches 0342 teaches random forest predicting and assigning cell-type class label from identify trends in pixel data, where cell label for cell counting (individual cell) or identify parasite presence. Paragraph 0218 teaches ability to classify a wide range of condition and cell type such as cells of host, parasites of host, viruses, blood cell, single celled or multi-cellular organism).
Tandon et al teaches all the subject matter above, but not the following which is taught by Arar et al (US 2019/0080450):
for predictive label for each pixel (0349-0353 teach generating prediction of pixel intensity of each image that will be used for label, classifier for classifying, quality score and probability maps done in combination with machine-learning, where pixel intensity is view that each pixel is analyzed in order to generate prediction). 
Tandon et al and Arar et al are both in the field of image analysis, especially the use of machine learning to classifying cells with mask for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify pixel processing of Tandon et al with analysis of each pixel by Arar et al where such analysis such that machine-learning error for label and predicting would be minimized as disclosed by Arar et al in 0352.

Claim 9:
Tandon teach:
The method of claim 8, further comprising quantifying differently labeled individual cells and computing an expression score (Above teaches label individual cell. 0089 teaches data set, Examiner view as pixel values, are parameter values numerically characterize a quantitative data set with a numerical relationship (expression score); 0365 detail how quantitative analysis of the cell result in expression score such as cell count information; 0379 teaches diagnose a condition by identification of cell type and quantitative information. 0090 teaches quantifying and expression of score by means of threshold to cutoff to classifying a sample feature as particular type of parasite or abnormal or normal cell condition, where the threshold is dependent on the level of confidence (expression score)).

Claim 10:
Tandon teach:
The method of claim 8, further comprising quantifying a number of lymphocytes in a tumor region or a stromal region (Above address quantifying and cell counting which further apply here for quantifying a number. 0015 teaches machine learning classification model to classify lymphocytes; 0095 address lymphocyte in regard to tumor.).
Claim 17:
Tandon et al (US 2018/0211380) teaches the following subject matter:
Tandon teaches A non-transitory computer-readable storage medium (0038 teaches non-transitory computer-readable media) encoded with instructions executable by one or more processors (0038 teaches processor and system) of a computing system to cause the computing system to perform one or more operations comprising:
receiving an image comprising a plurality of pixels depicting a plurality of cells and one or more tissue regions (0146-0147 teaches image with pixels associated with cellular and biological samples, where 0009 detail biological samples to be tissue); Page 3 of 9 20458753V.1Appl. No. 16/891,809Attorney Docket No.: 102959-1155981 Amdt. dated August 1, 2022 Response to Office Action of June 2, 2022 
detecting a cell nucleus for each cell of the plurality of cells (0251 teach identifies multiple nuclei in region of the cells as a way to indicate the level of maturity of the cells; 0328); 
computing a foreground segmentation mask for the image based on the detected cell nuclei (0040 teaches filtering background portion of the image, this is view as foreground segmentation; 0146 further teach segmentation by means of foreground pixel to define boundaries by all pixels of all features of the cell, which would include nuclei of the cell; 0256 detail segmentation by foreground pixel computing with luminosity and threshold; figure 10 and 0266-0267 detail the luminosity approach with generated intensity map, weighting of colors and accompanying histogram to indicate clear foreground and background indicated by spikes in the graph; figure 11 and 0268 also detail another computed foreground segmentation by means of bi-model histogram with threshold identification to leave only the artifacts of interest (foreground) to distinguish cells from the background. Examiner view the foreground segmentation mask is computed in different ways such as luminosity, intensity map, threshold and histogram that are cited above. Above address unlabeled image); 
identifying (Above address unlabeled image with computed foreground segmentation mask. 0146 teaches applying foreground segmentation to identify cell boundaries, view by Examiner as boundaries of individual cells); 
generat[[es]]ing a of the plurality of pixels(Above addressed trained multilayer neural network for unlabeled image. 0337-0342 teaches the applying the use of random forest classifier generated predictive labels, where random forest was listed in 0006 as one of the machine-learning classification. Further in 0344-0346 address classifier are applied to raw pixel for feature in analysis. Abstract teach such system and analyzing of the biological samples provided where the system can analyzes images of the sample and classify cell of interest using machine learning), and 
assigning a cell label to each identified(figure 8 and 0259; teaches 0342 teaches random forest predicting and assigning cell-type class label from identify trends in pixel data, where cell label for cell counting (individual cell) or identify parasite presence. Paragraph 0218 teaches ability to classify a wide range of condition and cell type such as cells of host, parasites of host, viruses, blood cell, single celled or multi-cellular organism).
Tandon et al teaches all the subject matter above, but not the following which is taught by Arar et al (US 2019/0080450):
for predictive label for each pixel (0349-0353 teach generating prediction of pixel intensity of each image that will be used for label, classifier for classifying, quality score and probability maps done in combination with machine-learning, where pixel intensity is view that each pixel is analyzed in order to generate prediction). 
Tandon et al and Arar et al are both in the field of image analysis, especially the use of machine learning to classifying cells with mask for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify pixel processing of Tandon et al with analysis of each pixel by Arar et al where such analysis such that machine-learning error for label and predicting would be minimized as disclosed by Arar et al in 0352.

Claim 18:
Tandon teach:
The non-transitory computer-readable storage medium of claim 17, wherein the one or more operations further comprise quantifying differently labeled individual cells and computing an expression score (Above teaches label individual cell. 0089 teaches data set, Examiner view as pixel values, are parameter values numerically characterize a quantitative data set with a numerical relationship (expression score); 0365 detail how quantitative analysis of the cell result in expression score such as cell count information; 0379 teaches diagnose a condition by identification of cell type and quantitative information. 0090 teaches quantifying and expression of score by means of threshold to cutoff to classifying a sample feature as particular type of parasite or abnormal or normal cell condition, where the threshold is dependent on the level of confidence (expression score)).

Claim 19:
Tandon teach:
The non-transitory computer-readable storage medium of claim 17, wherein the one or more operations further comprise quantifying a number of lymphocytes in a tumor region or a stromal region (Above address quantifying and cell counting which further apply here for quantifying a number. 0015 teaches machine learning classification model to classify lymphocytes; 0095 address lymphocyte in regard to tumor).

Claim 21:
Tandon teaches (0038 teaches system) A system comprising:
one or more processors (0038 teaches system with processors); and
a non-transitory computer-readable memory (0038 teaches non-transitory computer-readable medium) storing instructions which, when executed by the one or more processors (0038 teaches processors), cause the one or more processors to perform one or more operations comprising:
receiving an image comprising a plurality of pixels depicting a plurality of cells and one or more tissue regions (0146-0147 teaches image with pixels associated with cellular and biological samples, where 0009 detail biological samples to be tissue); 
detecting a cell nucleus for each cell of the plurality of cells in the image (0251 teach identifies multiple nuclei in region of the cells as a way to indicate the level of maturity of the cells; 0328); 
computing a foreground segmentation mask for the image based on the detected cell nuclei (0040 teaches filtering background portion of the image, this is view as foreground segmentation; 0146 further teach segmentation by means of foreground pixel to define boundaries by all pixels of all features of the cell, which would include nuclei of the cell; 0256 detail segmentation by foreground pixel computing with luminosity and threshold; figure 10 and 0266-0267 detail the luminosity approach with generated intensity map, weighting of colors and accompanying histogram to indicate clear foreground and background indicated by spikes in the graph; figure 11 and 0268 also detail another computed foreground segmentation by means of bi-model histogram with threshold identification to leave only the artifacts of interest (foreground) to distinguish cells from the background. Examiner view the foreground segmentation mask is computed in different ways such as luminosity, intensity map, threshold and histogram that are cited above. Above address unlabeled image); 
identifying each cell of the plurality of cells by filtering the image with the computed foreground segmentation mask (Above address unlabeled image with computed foreground segmentation mask. 0146 teaches applying foreground segmentation to identify cell boundaries, view by Examiner as boundaries of individual cells); 
generat[[es]]ing of the plurality of pixels with a multilayer neural network trained with training images depicting cells and tissue regions, wherein [[each]]the predictive label indicat[[ing]]es a cell type of a plurality of cell types for the respective pixel (Above addressed trained multilayer neural network for unlabeled image. 0337-0342 teaches the applying the use of random forest classifier generated predictive labels, where random forest was listed in 0006 as one of the machine-learning classification. Further in 0344-0346 address classifier are applied to raw pixel for feature in analysis. Abstract teach such system and analyzing of the biological samples provided where the system can analyzes images of the sample and classify cell of interest using machine learning); and 
assigning a cell label to each identified cell, the cell label corresponding to one cell type of the plurality of cell types, wherein the cell label is assigned based on the generated predicative labels for pixels corresponding to the respective identified cell indicating the one cell type (figure 8 and 0259; teaches 0342 teaches random forest predicting and assigning cell-type class label from identify trends in pixel data, where cell label for cell counting (individual cell) or identify parasite presence. Paragraph 0218 teaches ability to classify a wide range of condition and cell type such as cells of host, parasites of host, viruses, blood cell, single celled or multi-cellular organism).
Tandon et al teaches all the subject matter above, but not the following which is taught by Arar et al (US 2019/0080450):
for predictive label for each pixel (0349-0353 teach generating prediction of pixel intensity of each image that will be used for label, classifier for classifying, quality score and probability maps done in combination with machine-learning, where pixel intensity is view that each pixel is analyzed in order to generate prediction). 
Tandon et al and Arar et al are both in the field of image analysis, especially the use of machine learning to classifying cells with mask for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify pixel processing of Tandon et al with analysis of each pixel by Arar et al where such analysis such that machine-learning error for label and predicting would be minimized as disclosed by Arar et al in 0352.

Claim 22:
The system of claim 21, wherein the one or more operations further comprise quantifying differently labeled individual cells and computing an expression score (Above teaches label individual cell. 0089 teaches data set, Examiner view as pixel values, are parameter values numerically characterize a quantitative data set with a numerical relationship (expression score); 0365 detail how quantitative analysis of the cell result in expression score such as cell count information; 0379 teaches diagnose a condition by identification of cell type and quantitative information. 0090 teaches quantifying and expression of score by means of threshold to cutoff to classifying a sample feature as particular type of parasite or abnormal or normal cell condition, where the threshold is dependent on the level of confidence (expression score)).

Claim 23:
The system of claim 21, wherein the one or more operations further comprise quantifying a number of lymphocytes in a tumor region or a stromal region (Above address quantifying and cell counting which further apply here for quantifying a number. 0015 teaches machine learning classification model to classify lymphocytes; 0095 address lymphocyte in regard to tumor).

Claims 11, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tandom et al (US 2018/0211380) and Arar et al (US 2019/0080450) in view of Kumar (US 10,304,188).
Claim 11:
Tandom et al and Arar et al teaches the following subject matter:
The method of claim 8, wherein the assignment of a cell label to each identified cell (Tandom - Above addresses cell label and identified individual cell (cell counting) and use of random forest for predicting and 0263 teach collection of pixels to identify and provide classifying on each cellular type feature), but not the following which is taught by Kumar: 
(i) quantifying a number of pixels bearing each label within the identified cell (Tandom - claim 15 teaches identify cell by calculating RGB value and respective brightness value of cell as well as recorded counts (quantifying) of pixel with in the boundary); and (ii) assigning as the cell label the label having a greatest quantity (Tandom - claim 15 teach cell label for red blood cell based on red value greater than image-specific read-threshold value and the cell characteristics, Examiner view the use of greatest of red value above the threshold to assign the cell as red cell label).
Tandom et al and Arar et al and Kumar are both in the field of image analysis especially regarding cell labeling by mean of pixel characteristic, such as color and intensity of the pixel, in order to label the cell properly such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the random forest classifier of Tandom and Arar et al for its predictive nature and raw pixel consideration for classification and analysis (0345- Tandom) with further pixel amount (quantifying by count or sum) as part of the pixel consideration to further distinguish the characteristic use to determine precious classification as disclose by Kumar in column 14 lines 15-30. 

Claim 20:
Tandom et al and Arar et al teaches the following subject matter:
The non-transitory computer-readable storage medium of claim 17, wherein the assignment of a cell label to each identified cell (Tandom - Above addresses cell label and identified individual cell (cell counting) and use of random forest for predicting and 0263 teach collection of pixels to identify and provide classifying on each cellular type feature), but not the following which is taught by Kumar: 
(i) quantifying a number of pixels bearing each label within the identified cell (Tandom - claim 15 teaches identify cell by calculating RGB value and respective brightness value of cell as well as recorded counts (quantifying) of pixel with in the boundary); and (ii) assigning as the cell label the label having a greatest quantity (Tandom - claim 15 teach cell label for red blood cell based on red value greater than image-specific read-threshold value and the cell characteristics, Examiner view the use of greatest of red value above the threshold to assign the cell as red cell label).
Tandom et al and Arar et al and Kumar are both in the field of image analysis especially regarding cell labeling by mean of pixel characteristic, such as color and intensity of the pixel, in order to label the cell properly such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the random forest classifier of Tandom and Arar et al for its predictive nature and raw pixel consideration for classification and analysis (0345- Tandom) with further pixel amount (quantifying by count or sum) as part of the pixel consideration to further distinguish the characteristic use to determine precious classification as disclose by Kumar in column 14 lines 15-30. 

Claim 24:
Tandom et al and Arar et al teaches the following subject matter:
The system of claim 21, wherein the assignment of a cell label to each identified cell (Tandom - Above addresses cell label and identified individual cell (cell counting) and use of random forest for predicting and 0263 teach collection of pixels to identify and provide classifying on each cellular type feature), but not the following which is taught by Kumar: 
(i) quantifying a number of pixels bearing each label within the identified cell (Tandom - claim 15 teaches identify cell by calculating RGB value and respective brightness value of cell as well as recorded counts (quantifying) of pixel with in the boundary); and (ii) assigning as the cell label the label having a greatest quantity (Tandom - claim 15 teach cell label for red blood cell based on red value greater than image-specific read-threshold value and the cell characteristics, Examiner view the use of greatest of red value above the threshold to assign the cell as red cell label).
Tandom et al and Arar et al and Kumar are both in the field of image analysis especially regarding cell labeling by mean of pixel characteristic, such as color and intensity of the pixel, in order to label the cell properly such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the random forest classifier of Tandom and Arar et al for its predictive nature and raw pixel consideration for classification and analysis (0345- Tandom) with further pixel amount (quantifying by count or sum) as part of the pixel consideration to further distinguish the characteristic use to determine precious classification as disclose by Kumar in column 14 lines 15-30. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madabhushi et al (US 2018/0129911) teach HISTOMORPHOMETRIC CLASSIFIER TO PREDICT CARDIAC FAILURE FROM WHOLE-SLIDE HEMATOXYLIN AND EOSIN STAINED IMAGES
Boucheron (US 2010/0111396) teaches OBJECT AND SPATIAL LEVEL QUANTITATIVE IMAGE ANALYSIS
Sarkar et al (US 2017/0337695) teaches FOREGROUND SEGMENTATION AND NUCLEUS RANKING FOR SCORING DUAL ISH IMAGES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656